Exhibit 10.4

Alphatec SEVERANCE agreement

I.

INTRODUCTION

This Severance Agreement (the “Agreement”) is entered into as of March 12, 2017
(the “Commencement Date”), by and between Alphatec Spine, Inc., a subsidiary of
Alphatec Holdings, Inc. (“AHI”) (collectively, “Alphatec” or the “Company”) and
Kelli Howell (the “Executive”) to provide severance benefits to the Executive in
the event her employment is terminated involuntarily under certain
circumstances.  All benefit determinations under this Severance Agreement and
any interpretation of provisions in this Severance Agreement will be made by the
Board of Directors of AHI (the “Board”) or its designee in its sole
discretion.  The Agreement is described in further detail below.

II.

ELIGIBILITY

In the event Executive is terminated involuntarily she will be eligible for
severance benefits described in Section III of this Agreement, PROVIDED each of
the following requirements is met:

A.The termination of employment is involuntary.

B.The termination is not due to retirement, death or disability of the
Executive.

C.The termination of employment is not for “Cause” (as defined below).  For
purposes of the Agreement, “Cause” shall mean the following:

1.Executive’s repeated failure to satisfactorily perform Executive’s job duties;

2.refusal or failure to follow the lawful directions of Executive’s direct
supervisor, the Company’s Chief Executive Officer or Board, as applicable;

3.conviction of, or plea of guilty or nolo contendere to a crime involving moral
turpitude; or

4.engaging in acts or omissions constituting gross negligence, recklessness or
willful misconduct on the part of the Executive with respect to her obligations
or otherwise relating to the business of the Company, its affiliates or
customers.

The Executive must be provided a period of at least thirty (30) days following
receipt of written notice outlining with specificity all acts or omissions that
the Company alleges give rise to a termination for cause pursuant to Section II,
C.1 or C.2 immediately above, during which period she may effect a cure of any
curable actions or omissions forming the basis for the termination for
cause.  The Board, will, in its sole discretion, apply the definitions of
“Cause” herein to determine if a termination of employment is for “Cause.”

D.The Executive is not a temporary employee or a new hire who has not yet
started to work on a regular, full-time or part-time basis (as appropriate).

 

--------------------------------------------------------------------------------

 

E.The Executive is not covered under any other severance-type plan, policy,
arrangement or agreement that provides severance payments and benefits more
favorable in the aggregate to those provided herein.  If any such plan, policy,
arrangement or agreement exists, the Executive will receive payments and
benefits pursuant to that plan, policy, arrangement or agreement and shall not
receive any of the severance payments and benefits described herein.  In no case
will the Executive receive severance payments and benefits under any other such
severance-type plan, policy, arrangement or agreement and this Agreement.

F.In the event that the Executive is party to a “Change in Control” Agreement
with Company that also provides for severance benefits, in the event of a
“Change in Control” (as defined therein) the Executive shall not receive
benefits under this Agreement, but instead shall receive only the severance
benefits provided under such “Change in Control” Agreement (i.e., there shall be
no “double-dipping” and only the “Change in Control” Agreement shall apply in
such an event).

G.The Executive has not agreed in writing to waive severance benefits under this
Agreement or otherwise payable from the Company.

H.The Executive (or, in the event of the executive’s death or incapacity, the
Executive’s executor, representative or guardian, as applicable) signs and does
not revoke a separation agreement and general release of all claims in such form
as the Company may from time-to-time reasonably require (“Separation
Agreement”).

I.The Executive has returned all Company property and equipment that was
assigned to, or taken general control of by, her during her tenure with the
Company.

If terminated, the Executive must satisfy all of the requirements set forth
above in order to receive severance benefits under this Agreement.  Eligibility
for severance benefits under this Agreement will be determined by the Company
upon the Executive’s termination of employment.  The Company has full power and
authority to interpret the provisions of this Agreement and render decisions on
eligibility for benefits.  If the Company determines that the Executive
satisfies all of the eligibility conditions described above, the Executive will
receive severance benefits calculated in accordance with Section III below.  The
severance benefits will be paid following the Executive’s termination of
employment in accordance with the terms set forth below and in the respective
Separation Agreement.

III.

SEVERANCE BENEFITS

A.Severance Pay and Benefits.  The following severance pay and benefits are
payable under this Agreement:

1.Severance Pay.  The severance pay provided to the Executive if involuntarily
terminated under the terms of this Agreement consists of an amount equal to one
times (1x) her regular annual base salary.

The amount of severance pay to the Executive shall be based upon the Executive’s
regular annual base salary in effect immediately before the Executive’s
termination of

-2-

--------------------------------------------------------------------------------

 

employment, determined without regard to any overtime, bonuses, fringe benefits,
reimbursements or other irregular payments.  The Executive’s general release of
all claims referred to in Section II.H. must be effective no later than the
sixtieth (60th) day following the Executive’s termination of employment in order
for the Executive to receive any severance pay or benefits under the
Agreement.  Severance pay will be paid in a single cash lump-sum on the sixtieth
(60th) day following the Executive’s termination of employment (or as soon as
administratively practicable after such sixtieth (60th) day).

2.Benefits Continuation.  Upon an involuntary termination of employment pursuant
to which the Executive is entitled to severance pay under Section III.A.1.,
subject to the Executive’s timely election of continuation coverage under the
Consolidated Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
the Company will pay the premiums for the Executive for a period of eighteen
(18) months based on the level of coverage in effect as of the date of the
Executive’s termination.  Notwithstanding the foregoing, in the event that the
Executive becomes eligible to receive substantially similar or improved medical,
dental or vision benefits from a subsequent employer (whether or not the
Executive accepts such benefits), the Company’s obligations under this Section
III.A.2. shall immediately cease.  The Executive will notify the Company of her
eligibility for such benefits from a subsequent employer within thirty (30) days
of such eligibility.

In the event that the Company’s making payments under this Section III.A.2 would
violate nondiscrimination rules or result in the imposition of penalties under
the Patient Protection and Affordable Care Act of 2010 (“PPACA”) and related
regulations and guidance promulgated thereunder, the parties agree to reform
this Section III.A.2. in such manner as is necessary to comply with tax laws and
the PPACA, as applicable.

3.Equity Awards.  Upon an involuntary termination of employment pursuant to
which the Executive is entitled to severance pay under Section III.A.1., any
vested stock option awards held by Executive at the time of her termination will
remain exercisable by the Executive for the greater of (i) 90 days following the
effective date of the Executive’s termination and (ii) the remaining term of
such option award, and all other Company equity awards held by Executive that
remain unvested upon the effective date of her termination will be forfeited for
no consideration.

IV.

OTHER PROVISIONS

A.No Separate Fund.  All severance benefits payable under this Agreement are
payable from the Company’s general assets.  There is no separate trust or fund
established for the payment of severance benefits under this Agreement.  All
amounts payable hereunder shall be less all appropriate deductions, including
federal, state and local withholding taxes.

-3-

--------------------------------------------------------------------------------

 

B.Section 409A.

1.It is the intent of the parties that the payments and benefits provided
hereunder are exempt from Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and should be interpreted and construed in such a
manner.

2.“Termination of employment”, “resignation”, “separation from service”, or
correlative phrases or terms, as used in this Agreement means, for purposes of
any payments under this Agreement that are payments of deferred compensation,
has the same meaning as “separation from service” as defined in Section 409A.

3.If a payment obligation under this Agreement arises on account of the
Executive’s separation from service while the Executive is a “specified
employee” (as defined under Section 409A and determined in good faith by the
Board), any payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
with interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of the Executive’s estate following her death.

4.Each payment and benefit payable under this Agreement, and each other benefit
required to be aggregated with the payment and benefits under this Agreement
pursuant to Section 409A, is hereby designated as a separate payment, as
provided in Treasury Regulation section 1.409A-2(b)(2)(iii), and will not
collectively be treated as a single payment.

C.Amendment or Waiver.  No provisions of this Agreement may be amended,
modified, waived or discharged unless Executive and the Company agree to such
amendment, modification, waiver or discharge in writing.  

D.Entire Agreement.  This Agreement represents the entire agreement between
Executive and the Company with respect to the matters set forth herein and
supersedes and replaces any prior agreements in their entirety.  No agreements
or representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement will be made by either party which are not set
forth expressly herein.  No future agreement between Executive and the Company
may supersede this Agreement, unless it is in writing and specifically makes
reference to this Section IV.D.

E.Executive’s Successors.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive dies while any amounts are still payable hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to Executive’s devisee, legatee, or other designee or, if there
be no such designees, to Executive’s estate.

-4-

--------------------------------------------------------------------------------

 

F.Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

G.Counterparts; Electronic Signatures.  This Agreement may be executed
(including via electronic signature) in counterparts, each of which shall be
deemed an original, but all of which together will constitute one and the same
instrument.

IN WITNESS WHEREOF, this Agreement is executed effective as of the date set
forth above.

 

 

Alphatec Holdings, Inc.
Alphatec Spine, Inc.

 

 

By:

/S/ Craig E. Hunsaker

 

Craig E. Hunsaker

Executive Vice President, People & Culture

 

 

 

 

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

/S/ Kelli Howell

Kelli Howell

 

-5-